DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: The instant specification recites “a future evolved public land mobile network” at page 5, line 25 and page 6, line 23.  The specification lacks enablement as it is referring to subject matter which does not exist and Applicant was not in possession of.  
Appropriate correction is required.
Claim Objections
Claims 9 and 19 are objected to because of the following informalities:  each instance of “the threshold” lacks proper antecedent basis.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	None of the instant claims invoke U.S.C. 112(f).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-8, 10-14, 18, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2018/202144 A1 to CHEN et al. (“Chen”).
As to claims 1-4, 8, 10, see similar rejections to claims 11-14, 18, 20, respectively.
As to claim 7, Chen further discloses the method of claim 1, wherein if the to-be-reported value comprises a plurality of values, an order in which the terminal device reports the plurality of values to the network device is determined according to sizes of the plurality of values; or an order in which the terminal device reports the plurality of values to the network device is determined according to value sizes of SRS resource identifiers corresponding to the plurality of values (As the claim recites a conditional limitation using the term “if” and it is a method claim, it does not need to be given patentable weight; MPEP 2111.04, The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met).
As to claim 11, Chen discloses a terminal device (para. 0045, UE), comprising: a processor and transceiver (para. 0045, fig. 5, processor, transceiver), wherein the processor is configured to measure an interference or signal received power for a sounding reference signal (SRS) resource to obtain a reference signal received power (RSRP) value corresponding to at least one SRS resource (para. 0034, UE receives SRS resources, UE configured to measure RSRP of each SRS), wherein the 
As to claim 12, Chen further discloses the terminal device of claim 11, wherein the processor is specifically configured to: measure a plurality of SRS resources to obtain a plurality of RSRP values, wherein an mth RSRP value of the plurality of RSRP values is obtained by measuring an mth SRS resource of the plurality of SRS resources by the terminal device (para. 0034, UE receives SRS resources, UE configured to measure RSRP of each SRS).
As to claim 13, Chen further discloses the terminal device of claim 11, wherein the processor is specifically configured to: determine a set of RSRP values based on the RSRP value corresponding to the at least one SRS resource (paras. 0034, 0036, measurement report may comprise strongest nth SRS sequences and corresponding RSRPs); and determine the to-be-reported value based on the set of RSRP values (paras. 0034, 0036, measurement report may comprise strongest nth SRS sequences and corresponding RSRPs, i.e. any of the nth sequences and RSRPs maps to the value).

As to claim 18, Chen further discloses the terminal device of claim 11, wherein the transceiver is further configured to: report an SRS resource identifier corresponding to the to-be-reported value to the network device (para. 0037, UE reports accompanying identification of the SRS resource(s) and/or SRS sequence(s) to its serving TRP).
As to claim 20, Chen further discloses the terminal device of claim 11, wherein the terminal device reports to the network device through a radio resource control (RRC) signaling (para. 0033, instruct UEs to transmit the SRS in the measurement slots according to RRC configured SRS resources; feedback the measurement report to serving TRP, i.e. RRC signaling occurs for feedback to occur).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2018/202144 A1 to CHEN et al. (“Chen”) in view of CN 103298114 B to HARADA et al. (“Harada”) [see attached English translation for Examiner’s citations].

As to claim 19, Chen further discloses the terminal device of claim 13, wherein the threshold value is preset (para. 0036, RSRP measurement report, the reported RSRP may exceed a predetermined threshold).
Chen does not expressly disclose at the terminal device, or the threshold value is sent by the network device to the terminal device.
	Harada discloses at page 5, signal-to-interference-plus-noise ratio (SINR) below a user preset threshold, i.e. the RSRP/SINR threshold is preset at the user device.
Prior to the effective filing date of invention, it would have been obvious to a
person of ordinary skill in the art to incorporate the user preset threshold of Harada into the invention of Chen. The suggestion/motivation would have been to have a resource configuration method and device of an uplink pilot signal (Harada, page 2).  Including the user preset threshold of Harada into the invention of Chen was within the ordinary ability of one of ordinary skill in the art based on the teachings of Harada.

Allowable Subject Matter
Claims 5-6, 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  

JP 6383999 B2 [see attached English translation for Examiner’s citations] at page 7 discloses the base station determines the preset threshold, the base station transmits the preset threshold to the UE.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR J GHOWRWAL whose telephone number is (571)270-5691. The examiner can normally be reached M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR J GHOWRWAL/           Primary Examiner, Art Unit 2463